UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-34082 Kona Grill, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 20-0216690 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7150 East Camelback Road, Suite 220 Scottsdale, Arizona85251 (480) 922-8100 (Address, including zip code, and telephone number, including area code, of principal executive offices) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes SNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer £ Non-accelerated filerS(Do not check if a smaller reporting company) Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No S As of October 29, 2010 there were 9,171,871 shares of the registrant’s common stock outstanding. KONA GRILL, INC. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements Consolidated Balance Sheets as of September 30, 2010 (Unaudited) and December 31, 2009 2 Unaudited Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2010 and 2009 3 Unaudited Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2010and 2009 4 Notes to Unaudited Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 21 PART II. OTHER INFORMATION Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. (Removed and Reserved) 22 Item 5. Other Information 22 Item 6. Exhibits 23 1 PART I – FINANCIAL INFORMATION Item 1.Consolidated Financial Statements KONA GRILL, INC. CONSOLIDATED BALANCE SHEETS (in thousands, except share data) September 30, December 31, ASSETS (Unaudited) (Note 1) Current assets: Cash and cash equivalents $ $ Investments Receivables Other current assets Total current assets Other assets Property and equipment, net Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Current portion of notes payable Line of credit — Total current liabilities Notes payable Deferred rent Total liabilities 25,121 Commitments and contingencies (Note 9) Stockholders’ equity: Preferred stock, $0.01 par value, 2,000,000 shares authorized, none issued — — Common stock, $0.01 par value, 15,000,000 shares authorized, 9,288,071shares issued and 9,171,871 shares outstanding at September 30, 2010 and 9,262,895 shares issued and 9,146,695 shares outstanding at December 31, 2009 93 93 Additional paid-in capital Accumulated deficit ) ) Treasury stock, at cost, 116,200 shares at September 30, 2010 and December 31, 2009 ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $
